Citation Nr: 1227727	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claim. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in August 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In October 2009 and March 2011, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review. 


FINDING OF FACT

The Veteran's service-connected disabilities, to include Major Depressive Disorder (MDD) with anxiety, lumbosacral strain and degenerative disc disease (DDD), and left and right lower extremity radiculopathy, prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the claim for a TDIU is herein granted, any failure with respect to the duty to notify or assist is nonprejudicial.    

II. TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  'Substantially gainful employment' is that employment, 'which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, a hearing transcript, and statements submitted in support of his claim.  In this regard, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on what evidence is needed to substantiate the Veteran's claim for a TDIU.  


The Veteran maintains that he cannot work because of his back pain and medication taken for his psychiatric and back disabilities.  

In this case, service connection is in effect for MDD with anxiety, rated as 70 percent disabling; lumbosacral strain and DDD, rated as 40 percent disabling; limitation of motion of the left wrist, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; and right lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined disability rating is 90 percent, effective February 28, 2007.  Because the Veteran has service-connected disabilities rated as 40 percent disabling or higher and his combined disability rating is more than 70 percent (90 percent), he has met the percentage requirements of 38 C.F.R. § 4.16(a).  As such, the Board must now determine whether the Veteran's service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

In a February 2005 VA mental disorders examination report, the examiner noted that the Veteran's overall level of functioning was not too bad, although it had worsened in the area of marital functioning and job functioning.  The examiner noted that the Veteran's symptoms were generally moderate, with moderate social and occupational difficulty, and that the Veteran was currently in his second semester and managing somewhat marginally with that.  The examiner added that right now the Veteran was unable to work but he was managing in school.  He was separated from his wife so he was having more serious difficulties in that area of his life.   

On the February 2006 Notice of Disagreement, the Veteran reported that he was terminated from his last job due to drug use.  The Veteran clarified however, that the drugs he used were prescribed to him by the VA healthcare system for his service-connected disabilities. 

At his August 2009 travel board hearing before the undersigned.  The Veteran reported that he tried to seek employment, but due to his lack of education and experience, he was unsuccessful.  He reported that he could not work because of his back pain and the medication prescribed to him affected his job performance.  He added that his service-connected left wrist disability affected his employment because he was left-handed and it caused problems with driving and lifting.  His psychiatric condition affected his employment as he was forgetful and had decreased judgment.  Lastly, the Veteran stated that the pain medication he was taking for his service-connected back disability caused drowsiness, and possibly falling asleep while driving.   

On VA examination in June 2010, the Veteran was not found to have total occupational and social impairment due to his mental disorder.  The examiner noted that the Veteran's psychiatric symptoms should not prevent his employment, although his back pain seemed to be more of a problem in affecting employment.  

On VA examination of the spine in July 2010, the VA examiner noted that there was no evidence of ankylosis of the thorocolumbar spine.  Furthermore, the examiner noted that the Veteran completed one year of college and had a high school diploma by his report.  He also reported that he last worked in the 1990s as a truck driver.  The examiner concluded that it was in his best medical opinion that the Veteran was unable to perform employment that required any physical labor.  The Veteran could not perform any lifting, could not drive as he required narcotic pain medication on a daily basis, and he could not bend over, push, pull, or carry objects.  The Veteran could perform sedentary employment if given frequent stand breaks, and had ergonomic modifications.  

On TDIU examination in May 2011, the VA examiner opined that it was as likely as not that the Veterans service connected disabilities render him unable to secure gainful occupation.  The Veteran would not be able to do physical type labor because of the discomfort in his back.  The Veteran would be able to do sedentary type work however.  It was the opinion of the examiner that he would be able to do sedentary type occupation, with the ability to get up and move around at frequent intervals.  A job of selling objects that were not heavy where he would be able to move around frequently would be an example of the type of gainful job that he might be able to do.  The examiner added however that the Veteran had severe PTSD and would difficulty in concentrating on this type of effort.  Moreover, because of the discomfort in his back, he would be unable to drive an automobile.  Additionally, because his prescribed medication, he would be unable to drive or do any type of lifting.  Gainful occupation of a physical nature would not be able to be carried out due to his back problem, although sedentary jobs where he could move around would be a possibility for gainful type of work.  

The Veteran was afforded another VA examination in August 2011 in connection with his TDIU claim.  The examiner thoroughly discussed all of the Veteran's service-connected disabilities and the treatment he underwent for them.  After examining the Veteran, the VA examiner came to the conclusion that it was at least as likely as not that the Veteran's service-connected disabilities either alone or in the aggregate rendered him unable to secure or follow a substantially gainful occupation.  The Veteran worked as a truck driver until 2001, however he had not been successful in seeking or securing similar employment since that time because he found the physical limitations placed upon his back rendered him unable to ascend, descend, sit, and drive a trick without pain, particularly when his employment required driving for prolonged periods.  In addition, the use of medication for his back pain and depression made him drowsy and reduced his judgment when operating the vehicle.  The examiner opined that it was at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  While the Veteran indicated he had pursued training as a draftsman, he noted that he had not completed all the requirements for an associate's degree in drafting.  The examiner thereafter indicated that the Veteran could seek sedentary drafting work after completing his associate's degree.  

In an April 2012 statement in response to the March 2012 Supplemental Statement of the Case, the Veteran stated that he took exception to the statement that he was capable of performing work in less demanding fields of employment other than truck driving.  Given the condition of his lower back, he reported that he was no longer capable of doing jobs that required standing, sitting, squatting, stooping, bending over, or lifting anything of any substantial weight.  Additionally, he reported that he went to school for drafting, and had some limited computer aided drafting (CAD) training.  However, the Veteran also reported that this type of work included sitting for extended periods of time and the ability to produce high quality work on a consistent basis.  The Veteran felt that he would not be able to meet the reasonable work expectations of such jobs.  The same limitations would apply to every situation where the requirement is for high quality work in an environment requiring dexterity beyond what he was now capable of performing.  The Veteran reported that he was required to take substantial quantities of muscle relaxant and pain medications that tend to impair his ability to concentrate to the level that a reasonable employer would expect.  Because of the level of constant pain and limitation of his activities, he experienced significant levels of depression that further limited his overall employability.  

As noted above, the record reflects that the Veteran has a limited education (1 year of college) and an employment background as a truck driver and laborer.  Based on this limited scenario for a suitable work setting, the VA examiners' opinions, and the Veteran's testimony, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The May 2011 and August 2011 VA examiners concluded that it was at least as likely as not that the Veteran's service-connected disabilities either alone or in the aggregate rendered him unable to secure or follow a substantially gainful occupation.  Due to severe back pain and medications taken for his psychiatric and back disabilities, the Veteran was unable to work as a truck driver.  The May 2011 examiner stated that the Veteran would be able to do sedentary type occupation, with the ability to get up and move around at frequent intervals, such as a job of selling objects that were not heavy.  However, the examiner then stated that the Veteran had severe PTSD and difficulty in concentrating on this type of effort.  Additionally, the August 2011 examiner stated that the Veteran's service-connected disabilities do not render him unable to seek, secure, and maintain other forms of employment, such as a draftsman; however, the Veteran had not completed all the requirements for an associate's degree in drafting.  The examiner then stated that the Veteran would still require additional educational training in order to obtain a job in that field.  In this regard, the Board notes that it may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In light of the aforementioned reasons and bases, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).  The appeal is granted.  


ORDER

A total disability rating based on individual unemployability is granted, subject subject to the laws and regulations governing the disbursement of monetary benefits. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


